Citation Nr: 0010002	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a laceration of the right palm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.

The case came before the Board of Veterans' Appeals (Board) 
on appeal from an October 1991 rating decision by the RO 
that, in part, denied the veteran's application to reopen 
claims for service connection for bilateral hearing loss and 
a skin disorder; denied a claim for service connection for an 
acquired psychiatric disorder, to include PTSD; and denied an 
increased (compensable) evaluation for service-connected 
residuals of a laceration of the right palm.

In a June 1996 decision, the Board, in pertinent part, 
reopened and remanded claims for service connection for 
hearing loss and a skin condition; remanded the claim for 
service connection for a psychiatric disorder, including 
PTSD; and remanded the claim for an increased (compensable) 
evaluation for residuals of a laceration of the right palm.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.

2.  A chronic acquired psychiatric disorder was not present 
in service or for many years thereafter, and such was not 
caused by any incident of service.

3.  The veteran's claim for service connection for hearing 
loss is implausible 

4.  The veteran's claim for service connection for a skin 
disorder is implausible.

5.  Service-connected residuals of a laceration of the right 
palm consist of an asymptomatic scar that is not productive 
of any functional impairment.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including claimed PTSD, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998 and 1999).

2.  The veteran's claim for service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim for service connection for skin 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The criteria for a compensable rating for residuals of a 
laceration of the right palm have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's DD Form 214 and other service personnel records 
show he served on active duty in the Army from November 1966 
to October 1968, and his military occupational specialty was 
key punch operator and tape writer.  His service included a 
tour of duty in Vietnam from February 1968 to October 1968, 
during which time he performed card and tape operator duties 
in a data processing unit.  Official service records show he 
received decorations indicating he was in Vietnam, but he 
received no decorations evincing combat service.  

The veteran's service medical records include a pre-induction 
examination in August 1966 which noted all pertinent systems 
were within normal limits.  Audiometric examination showed he 
had decibel thresholds of 10 or less at all frequencies 
tested except for 6000 hertz where he had decibel thresholds 
of 30 and 45 in his right and left ears, respectively.  His 
service medical records show he sustained a small laceration 
of the right palm in September 1968 that was closed with 3 
stitches.  On the medical history portion of his October 1968 
service separation examination, the veteran reported that he 
did not have a hearing loss or nervous trouble of any sort.  
He reported he had or had had skin disease.  Clinical 
examination of the ears and drums, skin, and psychiatric 
system was normal.  Audiometric testing was not reported.

In November 1968 the veteran filed a claim for service 
connection for a node in the left groin, possible hearing 
loss, and a puncture wound of the left palm, but he failed to 
report for a scheduled VA examination.  Based on the 
veteran's service medical records, the RO granted service 
connection and a noncompensable rating for residuals of a 
laceration of the right palm in February 1969; his other 
claims were denied.  

Private outpatient treatment records from 1971 show treatment 
for a variety of medical conditions.  In March 1971 he was 
seen for complaints of difficulty breathing, and it was 
reported that he was having some related anxiety.  The 
diagnoses were probable mild bronchial asthma and an anxiety 
state.  Further medical records from 1971 and 1972 note 
similar complaints about shortness of breath, and anxiety 
about same, and the records contain no findings related to a 
skin condition or hearing loss.

In a statement dated in August 1978, concerning VA 
educational benefits, the veteran noted that in 1974 he was 
involved in a terrible construction accident in which someone 
dropped an 18 ton steel beam on his right hand.  He said his 
fingers were smashced to nothing and the big finger of the 
hand was amputated.  In an October 1978 statement, Stephen 
Zernich, Jr., M.D. noted the veteran was disabled for a 
period of time in 1974 due to amputation of the distal 
phalanx of the right middle finger.  In a November 1978 
statement, the veteran again noted the 1974 construction 
accident involving his right hand, said the finger was 
amputated by Dr. Zernich, and noted he was on workers' 
compensation for the injury in 1974-1975.

In May 1980 the veteran applied to reopen his earlier claims 
for service connection and filed claims for service 
connection for additional conditions, including a skin 
condition.  In June 1980, all claims were denied by the RO.  

In May 1988 the veteran filed to reopen claims for service 
connection for disabilities, including a skin rash and 
hearing loss.  The claims were denied by the RO in June and 
October 1988.

In April 1990 the veteran filed a claim for service 
connection for PTSD and applied to reopen a claim for service 
connection for hearing loss.  

In September 1990 the veteran claimed service connection for 
conditions including PTSD, hearing loss, and a skin 
condition, and he also claimed an increased rating for his 
service-connected residuals of a laceration of the right 
palm.  In an accompanying statement, the veteran said he had 
pain, twitching and a feeling that something was still in his 
right palm.  He reported he worked as a key punch and card 
tape operator at MACV Command Computer Center Data 
Processing.  He claimed he was thrown out of a C-130 onto the 
runway when he arrived at Bien Hoa airbase in Vietnam; he 
further alleged that this was in course of a battle and he 
was unarmed.  He claimed he was then transferred to Long Binh 
base camp where his compound was under attack every night and 
that he served as an infantryman (as part of a base 
reactionary force) when his day job was finished.  He said he 
was wounded in his right palm one night during a rocket and 
mortar attack and that he had severe skin problems from 
exposure to Agent Orange in Vietnam.  He claimed he had 
hearing loss from the sounds of rockets and mortar attacks in 
Vietnam.

On a March 1991 hand examination, the veteran reported that 
he sustained a puncture injury to his right palm in a rocket 
attack in Vietnam when he dove away from from an explosion; 
he said it took three men to pull his hand off a spike that 
had punctured his right wrist/hand.  Examination findings 
included right hand weakness and the absence of the distal 
portion of the third finger of that hand.  The diagnosis was 
status post trauma to the right hand with residual deficits 
of motor function and limitation of motion.  

On an August 1991 VA psychiatric examination, the veteran 
reiterated earlier reported stressors.  He had complaints of 
flashbacks, nightmares, and other symptoms associated with a 
diagnosis of PTSD.  It was noted that a previous psychiatric 
evaluation concluded that he was clearly over elaborating on 
minimal combat experience.  It was noted that previous 
psychological testing did not indicate PTSD; the veteran was 
noted to be odd, histrionic, and narcissistic in his style; 
and the psychological testing diagnoses had been factitious 
disorder and mixed personality disorder.  On the August 1991 
examination, thought content was notable for grandiosity 
themes and victimization.  The Axis I diagnoses were panic 
disorder, and alcohol abuse in remission.  Physical 
conditions listed on Axis III included hearing loss.  On Axis 
IV it was noted that stressors included unemployment and 
financial problems.  The VA psychiatrist commented that the 
veteran did not have PTSD, and his reported combat 
experiences and other items in his stated history stretched 
credulity.

The veteran was seen at a VA outpatient dermatology clinic in 
September 1992; diagnoses included seborrheic dermatitis and 
tines pedis.
On a report of March 1993 psychiatric evaluation at Chartiers 
Center, the examiner reported the veteran and had symptoms of 
PTSD (flashbacks, sleep disturbance, etc.) since his return 
from Vietnam.  On the medical history portion of the report, 
the veteran indicated that he received treatment from the VA 
for a skin disorder caused by Agent Orange exposure.  He said 
he had a recurring dream about a Vietnamese civilian who was 
a barber at their base camp, but who was killed attacking the 
base camp and found dead in the perimeter barbed wire.  The 
clinical impression was PTSD, dysthymic disorder, and skin 
disorder due to dioxin (Agent Orange).  At Chartiers Center 
in April 1993, the diagnostic impression was chronic PTSD 
secondary to Vietnam, major depression chronic, dysthymic 
disorder, and skin disorder secondary to Agent Orange-dioxin.  

The veteran testified before a hearing officer at the RO in 
May 1993.  He asserted he had PTSD from service in Vietnam.  
He said that while he was mainly assigned to computer work in 
Vietnam, he also performed combat duties.  The veteran 
claimed he had received numerous citations for combat in 
Vietnam.  He asserted that he had hearing loss since a 
grenade was thrown at him when he was in Saigon.  He 
maintained that he had a skin condition due to Agent Orange 
exposure in Vietnam.  The veteran argued that his service-
connected residuals of a right hand injury were much worse 
than reflected by the noncompensable rating.

At the May 1993 RO hearing, the veteran submitted an 
Authorization for Issuance of Awards from the Department of 
the Army, dated in February 1990, which relates that he 
purportedly was awarded the Purple Heart and a number of 
medals that pertain to World War II service.  [The veteran 
had no World War II service, and the veteran's official 
service records show he did not receive the Purple Heart or 
any decorations indicating combat service.]

On a VA audiological examination in April 1999, the veteran 
was hostile and uncooperative.  Incomplete audiological 
information was obtained, and the results were not considered 
reliable.  The file shows that another VA audiological 
examination was scheduled but the veteran failed to report.

On a VA general medical and Agent Orange examination in May 
1999, the veteran said he developed a skin condition after he 
was sprayed with Agent Orange in Vietnam.  He complained of 
skin rashes of the anterior chest wall, multiple acne 
vulgaris with scarring, cystic formations, boils, a furuncle, 
lumps, multiple orange spots, a lump on his anterior chest, 
and a hearing defect.   The diagnoses included, in pertinent 
part, tinea versicolor of the anterior chest wall, boil 
formation and furuncle around the anterior chest wall and 
back, skin tags around both axilla, fungus infection of the 
toes, venous insufficiency with stiffness of the hands and 
feet, and earwax of both ears.  The examiner commented that a 
dermatologist should address whether skin problems were due 
to Agent Orange.

On a May 1999 VA examination for scars, the veteran reported 
that no particular scar was symptomatic.  He gave a history 
of injuries to both hands.  It was noted he had a chronic 
crush injury of the 3rd digit of the right hand.  The 
examiner commented there were no scars limiting range of 
motion of the fingers of the hands.

On a May 1999 VA hand examination, the veteran complained of 
bilateral hand pain.  It was noted he had partial amputation 
of the 3rd digit of the right hand due to a post-service 
industrial injury.  There was a very small scar at the base 
of the right thenar eminence; he had strong thenar 
musculature without atrophy.  X-rays showed an amputation of 
the right 3rd finger through the distal interphalangial 
joint, and a probable healed fracture of the neck of left 5th 
metacarpal, and no other abnormality.  The examiner concluded 
the veteran did not have ostensible residual sequelae from 
the laceration to the right hand, which appeared to have been 
a minor one.  The musculature was well preserved, and there 
were no sensory deficits.  

On an August 1999 VA dermatology examination, the veteran had 
numerous complaints including desquamation of his palms, 
which needed only moisturizing cream; a lipoma of the right 
flank; cherry angiomas of the trunk, which were benign and 
unrelated to any exposures; onychomycosis of the right great 
toe; a cyst on the back; a 1 by 2 cm area of redness on the 
right cheek; and numerous scars.  The examiner said none of 
the lesions were associated with exposure to Agent Orange.

II.  Analysis

The preliminary requirement for a claim of service connection 
is that the veteran submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990). If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.  In order for a 
claim for service connection to be well grounded, there must 
be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A.  PTSD  

The veteran's claim for service connection for an acquired 
psychiatric disorder (including PTSD) is well grounded, 
meaning plausible.  The evidence has been properly developed, 
and there is no further VA duty to assist the veteran with 
this claim.  Id.

Service medical records from the veteran's 1966-1968 active 
duty do not suggest any psychiatric pathology including PTSD.  
Following service the first mention of a psychiatric 
pathology was in 1971 when he had some anxiety related to 
trouble breathing.  Thereafter, when he was evaluated for 
PTSD by the VA in 1991, a panic disorder was diagnosed and it 
was noted that a previous evaluation had indicated a 
factitious disorder and a mixed personality disorder.  None 
of these conditions was shown during service, and there is no 
evidence to otherwise link such to service.  (Also, legal 
authority precludes service connection for the veteran's 
personality disorder and alcohol abuse.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. § 3.301, 3.303(c); VAOPGCPREC 7-99, 2-98, 2-
97.)  Leaving aside the question of PTSD, other subsequently 
diagnosed conditions from Chartiers House in 1993 include 
dysthymic disorder and major depression; these conditions are 
not linked to service by medical evidence.

As to psychiatric conditions other than PTSD, the medical 
evidence does not link the current psychiatric disorders with 
service.  The veteran's statements that he has a psychiatric 
disorder which is due to service are insufficient to 
establish a causal link between service and current 
psychiatric problems since, as a layman, he is not competent 
to render an opinion regarding diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With regard to PTSD, service connection requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed stressors.  If a claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of a claimed service stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The above regulation was revised on June 18, 1999, effective 
March 7, 1997, to reflect the Court's holding in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The current version provides 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the stressor.  38 C.F.R. § 3.304(f) (1999). 

During active duty the veteran served in Vietnam, but service 
records do not show he engaged in combat.  As he did not 
engage in combat, his assertions of service stressors are not 
sufficient to establish that they occurred; rather, his 
stressors must be established by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f) (1998 and 
1999); Fossie v. West, 12 Vet.App. 1 (1998); Cohen, supra; 
Doran v. Brown, 6 Vet.App. 283 (1994). 

The veteran's account of service as an infantryman in a 
reactionary force engaged in constant contact with the enemy, 
while he was serving as a data processor in the compound of 
MACV headquarters in Long Binh, is not credible.  His other 
claimed stressors include witnessing his dead Vietnamese 
civilian barber, who allegedly was shot as an attacking Viet 
Cong in the barbed wire surrounding his base camp.  On other 
occasions, the veteran has suggested that he might have 
killed the man.  The veteran also alleges he was wounded 
during a rocket and motor attack when he impaled his hand on 
a spike, requiring 3 soldiers to pull his hand off the spike.  
The veteran's service records mention a small laceration 
requiring 3 stitches.  This fact and the inconsistencies in 
his account of the death of his base camp barber reflect 
poorly on the veteran's reliability.  The Board agrees with 
the VA psychiatrist who, examining the veteran for possible 
PTSD, felt the veteran's accounts of combat stretched 
credulity.  In any event, the claimed stressors have not been 
verified by service records or other credible evidence, and 
his claimed stressors are rejected by the Board.  

For the above reasons, the Board finds that the veteran has 
not proffered credible supporting evidence that his claimed 
service stressors, which might lead to PTSD, actually 
occurred.  Without such stressor evidence, service connection 
for PTSD may not be granted.

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, including 
PTSD.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

B.  Hearing loss

Even though the 1996 Board decision found that new and 
material evidence had been submitted to reopen the claim for 
service connection for hearing loss, the question remains 
whether the reopened claim is well grounded.  Elkins v. West, 
12 Vet.App. 209 (1999).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

It bears emphasis that, regardless of a disease or injury in 
service, an absolute requirement for service connection is 
the current existence of a claimed related disability.  
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed.Cir. 1997).  There is no medical 
evidence of hearing loss during service or for years later.  
While hearing loss was noted on a 1991 VA psychiatric 
examination, this was apparently based on history given by 
the veteran, since there is no record that an audiometric 
examination was performed or that the examiner, himself, 
noted any hearing loss.  The veteran did not cooperate on a 
subsequently VA audiometric examination in 1999.  Since the 
veteran has not submitted any competent medical evidence 
showing that he currently has a hearing loss disability, his 
claim of service connection is not well grounded.  Even if 
current hearing loss were shown, for a well-grounded claim 
there would have to be medical evidence linking it to 
service, and no such medical evidence has been submitted.  
38 U.S.C.A. § 5107(a); Caluza, supra.

The veteran's own lay statements to the effect that he has 
hearing loss due to noise exposure in service do not 
constitute competent medical evidence of diagnosis or 
etiology of a condition, and his statements do not serve to 
make the claim well grounded.  Grottveit, supra.  Absent 
competent medical evidence of current hearing loss and 
linkage to service, the claim for service connection for 
hearing loss must be denied as not well grounded.

C.  A skin condition 

Even though the 1996 Board decision found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a skin condition, the question remains 
whether the reopened claim is well grounded.  Elkins v. West, 
12 Vet.App. 209 (1999).

As to the veteran's claim for service connection for a skin 
disorder, such condition was not shown in service.  There is 
post-service medical evidence that reflects that he has a 
number of skin conditions first shown many years after 
service.  He first claimed service connection for a skin 
condition in 1980 and various skin conditions, e.g., 
desquamation of his palms; a lipoma of the right flank; 
cherry angiomas of the trunk, are currently shown.  The 
veteran asserts that these disabilities began during service.  
However, for his claims to be plausible or well grounded, 
they must be supported by competent evidence, not just 
allegations.  Tirpak v.  Derwinski, 2 Vet.App. 609 (1992).  
Under the circumstances, for the service connection claims to 
be well grounded, there would have to be competent medical 
evidence of causation to link remote incidents of service to 
a current skin disorder.  Grivois v. Brown, 6 Vet.App. 136 
(1994); Grottveit v. Brown, 5 Vet.App. 91  (1993).  

The law provides that a veteran who served in Vietnam is 
presumed to have been exposed to certain herbicide agents 
(e.g., Agent Orange) if he has a listed Agent Orange 
condition, and service incurrence for the specified condition 
will be presumed if it is manifest to a compensable degree 
within a specified period.  As to skin disorders, the 
specified Agent Orange conditions included chloracne or other 
acneform disease consistent with chloracne, and porphyria 
cutanea tarda, if manifest to a degree of 10 percent or more 
within a year after the last date the veteran was exposed to 
the herbicide agent in service.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet.App. 
164 (1999).  

The veteran does not have the skin conditions which are 
listed as subject to the Agent Orange presumption.  For his 
claim to be well grounded, on the theory that Agent Orange 
caused his skin conditions, he was have to submit evidence of 
actual Agent Orange exposure in Vietnam, plus competent 
medical evidence linking his current skin conditions with 
such exposure.  McCartt, supra.  

The veteran has not submitted evidence of actual Agent Orange 
exposure.  The notation of a skin disorder made by a 
psychiatrist at Chartiers House in 1993 was simply a 
recitation of the veteran's self-reported history of 
treatment for a skin condition caused by Agent Orange.  As 
this diagnosis is based on an inaccurate factual premise, it 
does not constitute competent medical evidence of causality 
as required for a well-grounded claim.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The 1999 VA dermatalogy examiner noted 
that the veteran's skin conditions were not related to Agent 
Orange.

The veteran has presented no medical evidence which links any 
of the current skin conditions to events of his service, 
including alleged Agent Orange exposure.  Consequently, his 
claim for service connection must be denied as not well 
grounded.  Caluza, supra.

D.  An increased rating for residuals of a laceration of the 
right palm.

The veteran's claim for an increased (compensable) rating for 
residuals of a laceration of the right palm is well grounded.  
The RO has properly developed the evidence, and there is no 
further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The relevant rating codes pertaining to scars provide for a 
10 percent rating for superficial scars which are poorly 
nourished with repeated ulceration (38 C.F.R. § 4.118, 
Diagnostic Code 7803), or which are tender and painful on 
objective demonstration (Diagnostic Code 7804).  When these 
requirements are not shown, a 0 percent rating is to be 
assigned. 38 C.F.R. § 4.31.  Scars may also be rated on the 
basis of any limitation of function of the body part which 
they affect (Diagnostic Code 7805).

The most recent medical evidence (the 1999 VA examination) 
demonstrates that the veteran's scar on the right palm is 
well healed, without any ostensible residual sequelae.  The 
examiner said that the laceration must have been minor, and 
this is entirely consistent with the service medical records, 
which showed only the small laceration requiring 3 stitches 
and no follow up treatment.  The current examination did not 
show any limitation of function of the right hand or fingers 
due to the scar.  Although a previous VA examiner noted the 
veteran's dramatic account of the service injury, such 
account is grossly inaccurate and the examiner's notation of 
residual deficits of motor function and limitation of motion 
was not shown during service or confirmed at more recent VA 
examination.  The veteran had a post-service right hand crush 
injury, but impairment from that non-service-connected 
condition may not be considered in support of the claim for a 
compensable rating for residuals of a laceration of the right 
palm.  38 C.F.R. § 4.14.

At the latest VA examination and in his hearing testimony, 
the veteran reported that he sustained tendon and nerve 
damage when his right hand was "punctured" during service, 
and as a result, has a variety of right hand symptoms, 
including a jumping of the nerve.  The Board notes that the 
only pathology that has been established as a residual of 
laceration of the right hand is the scar on the right palm.  
There is no medical evidence showing that any tendon or nerve 
damage was sustained during service.  Since the pertinent 
scar is asymptomatic and causes no functional impairment, the 
current noncompensable evaluation is proper and an increased 
rating is not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
his claim for a compensable rating for residuals of a 
laceration of the right palm must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for hearing loss is denied.

Service connection for a skin disorder is denied.

An increased evaluation for residuals of a laceration of the 
right palm is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

